Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the non-provisional application filed 06/28/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-13, 15-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0234723 (Buiser et al.) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.)
Regarding claims 1-5, 15-17, Buiser et al. discloses as shown in Figures 2A-3 an intravascular access catheter for advancing a medical device for intraluminal medical procedures within the neurovasculature, comprising: a flexible elongate body (portion of sheath 2 generally indicated as A) having a proximal end, a distal end, and a lumen extending therebetween, the flexible elongate body comprising a plurality of regions including a non-expandable distal tip region (regions defined by B, C, D are not disclosed as expandable and thus are considered non-expandable) defined by a proximal taper (portion of sheath 2 generally indicated as B), a central continuous diameter region (portion of sheath 2 generally indicated as C) and a distal taper (portion of sheath 2 generally indicated as D), wherein at least two of the plurality of regions of the flexible elongated body are comprised of unreinforced material (Buiser et al.  does not the polymer of the catheter is reinforced), and a proximal extension (generally indicated as E) extending proximally from the proximal end of the flexible elongate body, the proximal extension having a lumen communicating with the lumen of the flexible elongate body, wherein the plurality of regions of the flexible elongate body comprises, a proximal region (generally indicated by F), an intermediate region (generally indicated by G), and the enlarged distal tip region, wherein the proximal region and the intermediate region have a constant outer diameter, wherein the proximal taper of the enlarged distal tip region tapers proximal from a non-tapered portion of the flexible elongate bodying having a first outer diameter to the central continuous diameter region having a second, enlarged outer diameter and the distal taper of the enlarged distal tip region tapers distally from the second, enlarged outer diameter to a distal tip, wherein the lumen of the flexible elongate body and the proximal extension is a single lumen.

    PNG
    media_image1.png
    151
    333
    media_image1.png
    Greyscale

                                                                                                                                                                                                                                                                                                                                                                                          
Buiser fails to disclose a first marker disposed at the distal end of the distal taper of the flexible elongate body; wherein the proximal extension is formed of two or more different materials, where the material is a polymer in the form of Pebax. 
Vrba et al., from the same field of endeavor teaches a similar catheter as s shown in Figure 10, which includes a first marker (distal half of radiopaque pigment, see paragraph [0062])  disposed at the distal end of a distal taper (rear or proximal half of distal most end 78) of the flexible elongate body, for the purpose of allowing identification of the distal end of the distal taper. See paragraph [0062].
Vrba et al., also discloses the catheter is made of polymer in the form of Pebax. See paragraph [0068].
It would have been obvious tone of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Buiser by painting the portion of the tip distal or in front of D disclosed by Buiser such that a first marker (proximal or rear half of the painted region) disposed at the distal end of the distal taper of the flexible elongate body was created, in order to allow identification the distal end of the distal taper.
It would have been obvious tone of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Buiser by substituting the material of the catheter disclosed by Buiser for the Pebax disclosed by Vrba because it would only require the simple substitution of one known material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Lamson, from the same field of endeavor teaches a similar catheter as shown in Figure 1 wherein a proximal extension is formed of two or more different materials (pebax, hypotube), wherein one material of the two or more different materials of the proximal extension is a polymer and a second material of the two or more different materials of the proximal extension is a metal, wherein the metal is a hypotube, wherein the polymer is Pebax, for the purpose of imparting additional column strength. See paragraph [0025].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to make part of the proximal extension a hypotube in order to impart additional columns strength to the proximal extension.
Regarding claim 10, Buiser including a hub (hub shown connecting ports 3, 4 and proximal end of catheter shaft 2 shown in Figure 1)  at a proximal end of the proximal extension, the hub includes a lumen in fluid communication with the lumen of the proximal extension. 
Regarding claims 11-13,  Buiser  fails to disclose wherein the first outer diameter of the flexible elongate body is about 0.062'', wherein the second, enlarged outer diameter of the central continuous diameter region of the enlarged distal tip region is about 0.080'', wherein the distal taper tapers from the second enlarged outer diameter of about 0.080'' to an outer diameter of about 0.031''. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Buiser such that the first outer diameter of the flexible elongate body is about 0.062'', wherein the second, enlarged outer diameter of the central continuous diameter region of the enlarged distal tip region is about 0.080'', enlarged outer diameter of about 0.080'' to an outer diameter of about 0.031'' as a matter of engineering design choice.
Applicant has not disclosed the diameter of the elongate body solves a problem or is for a particular purpose. See paragraphs [0138], [0139]; furthermore one of ordinary skill in the art would have had every expectation the diameters of the regions disclosed by Buiser would have performed equally well given the relative dimensions disclosed.
	

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0234723 (Buiser et al.) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.) and U.S. Patent Publication Number 2006/0173440 (Lamson et al.) as applied to claim 5 above, and further in view of U.S. Patent Publication Number 2009/0024089 (Levine et al.)
Regarding claim 6, Buiser fails to disclose wherein the distal taper tapers over a length 
between 1.5 cm and 3 cm. 
	Levine, from the same field of endeavor teaches a similar catheter as shown in Figure 2, with a similar taper, which tapers over a length between 1.5 – 3 cm. see paragraph [0032].
	It would have been obvious tone of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Buiser by substituting the taper disclosed by Buiser for the taper disclosed by Levine because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
 	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0234723 (Buiser et al.)  in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.) and U.S. Patent Publication Number 2006/0173440 (Lamson et al.) as applied to claim 7 above, and further in view of U.S. Patent Publication Number 2013/0158507 (Brown)
Regrading claim 8, Buiser fails to disclose a second radiopaque marker at a 
proximal end of the distal taper. 
	Brown, from the same field of endeavor teaches a similar catheter as shown in Figure 1A where the catheter includes a second radiopaque maker (marker 52, see paragraph [0023] at a proximal end of a taper for the purpose of allowing the proximal end of the taper to be tracked. See claim 11. 
	It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Buiser by including the second radiopaque marker disclosed by Brown at the proximal end of the distal taper, in order to allow the proximal end of the taper to be tracked.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0234723 (Buiser et al.)  in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.) and U.S. Patent Publication Number 2006/0173440 (Lamson et al.) as applied to claim 7 above, and further in view of U.S. Patent Publication Number 2005/0049574 (Petrick et al.)
	Regarding claim 9, Buiser fails to disclose wherein the distal taper of the enlarged distal 
tip region has a durometer of no more than 35 D. 
	Petrick et al., from the same field of endeavor teaches a similar catheter as shown in Figure 1, where the catheter includes tip includes a durometer of no more than 35 D. see paragraph [0080].
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Buiser by substituting the material of the taper disclosed by Buiser  for the material disclosed by Petrick et al. because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0234723 (Buiser et al.)  in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.), as applied to claim 5 above, and further in view of U.S. Patent Publication Number 2012/0071856 (Goldfarb et al.)
Regarding claim 14, Buiser fails to disclose wherein a portion of the enlarged distal tip 
region of the flexible elongate body is shapeable by a user. 
Goldfarb et al., from the same field of endeavor teaches a similar catheter as shown in Figure 1, wherein a portion of the enlarged distal tip region of the flexible elongate body is shapeable by a user for the purpose of configuring the distal end to have a pre-defined curve. See paragraph [0126].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Buiser by substituting some of the materials of the catheter disclosed by Buiser for the malleable materials disclosed by Goldfarb et al. because it would only require the simple substitution of one known material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0234723 (Buiser et al.)  in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.), as applied to claim 17 above, and further in view of U.S. Patent Publication Number 2004/0243102 (Berg et al.)
	Regarding claim 18, Buiser fails to disclose wherein the durometer of the Pebax is 72 D. 
	Berg et al., from the same field of endeavor teaches a similar catheter as shown in Figure 19 where the durometer of the Pebax is 72. See paragraph [0061].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Buiser by substituting the Pebax disclosed by Buiser in view of Vbra, Lamson for the Pebax disclosed by Berg because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0234723 (Buiser et al.)  in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.), as applied to claim 17 above, and further in view of U.S. Patent Publication 2008/0027379 (Wilkins)
Regarding claim 19, Buiser fails to disclose wherein the lumen is sized to receive a guidewire between 0.014'' and 0.018'' in outer diameter. 
Wilkins, from the same field of endeavor teaches a similar catheter as shown in Figure 1 where the catheter includes a lumen sized to receive a guidewire between 0.014'' and 0.018'' in outer diameter. See paragraph [0017].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Buiser by substituting the guidewire lumen disclosed by Buiser for the guidewire lumen disclosed by Wilkins because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0234723 (Buiser et al.) in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.), as applied to claim 1 above, and further in view of U.S. Patent Publication 2001/0027310 (Parisi et al.)
	Regarding claim 20 Buiser fails to disclose a lubricious material 
incorporated into the unreinforced polymer. 
	Parisi et al. from the same field of endeavor teaches a similar catheter as shown in Figure 1 where a lubricous material (inner tubular member 12, see paragraph [0028]) in order to make it easier to advancing things through the inner lumen of the catheter.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the inner tubular member disclosed by Parisi into the catheter disclosed by Buiser in order to make it easier to advancing things through the inner lumen of the catheter.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2008/0234723 (Buiser et al.)  in view U.S. Patent Publication Number 2002/0072705 (Vrba et al.), U.S. Patent Publication Number 2006/0173440 (Lamson et al.), as applied to claim 1 above, and further in view of U.S. Patent Publication 2009/0165881 (Tegg et al.)
Regarding claim 21, Buiser fails to disclose wherein the two plurality of regions of the 
flexible elongate body each have a different durometer.
Tegg et al., from the same field of endeavor teaches a similar catheter as shown in Figure  1 wherein the two plurality of regions of the flexible elongate body each have a different durometer for the purpose of customizing the curve of the catheter. See paragraph [0056].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by Buiser such that the two plurality of regions of the flexible elongate body each have a different durometer in order to customize the curve of the catheter
Response to Arguments
Applicant’s arguments with respect to the rejection of the claim(s) 1-5, 10-13, 15-17, 22 under Rosenbluth have been considered but are almost all moot because the new ground of rejection do not apply to the new ground of rejection.
The applicant argued Rosenbluth did not disclose unreinforced polymer because Rosenbluth fails to mention reinforcement which does not lead one of skill in the art to understand the catheter includes an unreinforced polymer. In response, the Office respectfully disagrees. It is the position of the Office that the plain and ordinary meaning of the term “unreinforced” is a structure which lacks reinforcement. This interpretation is not inconsistent with the specification.  See paragraph [0093]. The applicant describes in their specification that reinforcement can take the form of a layer made of from metal such as stainless steel, Nitinol, Nitinol braid, helical ribbon, helical wire, cut stainless steel, or the like, or stiff polymer such as PEEK. Since Rosenbluth (as well as Buiser et al.)  teaches a polymer that does not have a layer which the applicant describes one of ordinary skill in the art would understand as reinforcement, it necessarily follows that it literally meets the limitation of the claim.
The applicant speculates Rosenbluth is likely multilayered and includes a layer such as braid. In response, the Office respectfully disagrees. The use of multiple layers or a braid simply not described in the reference, and the applicant admits as such when they state “Rosenbluth does not describe the structural layers of the balloon catheter”.
The applicant notes Rosenbluth discloses by reference the catheter can include a core wire. The Office respectfully disagrees the polymer would become reinforced. A core wire would reinforce the catheter as a whole, not the polymer which is what the applicant is claiming. Regardless, even if a corewire could reasonably be considered to reinforce a polymer, Samson discloses the catheter “may” include the core wire. Thus, the disclosure would include a catheter without the corewire and thus necessarily having an unreinforced polymer.
The applicant disagrees it would be obvious to include a marker at the distal tip of Rosenbluth or a second marker at a proximal end of the distal tip.  The Office respectfully disagrees. The applicant has cancelled claim 7 making their argument with respect to claim 7 moot.
In regards to claim 8, the applicant argues nowhere in Brown is there any suggestion or markers to delineate taper potion 54. In response, the Office respectfully disagrees. First, claim 8 does not recite the marker delineates the tapered portion. Claim 8 recites the marker is at a proximal end of a distal taper. Claim 11 states the marker indicates the beginning of tapered portion, thus necessarily placing at a proximal end:
11. The catheter system of claim 1, wherein the marker comprises a laterally extending marking indicating a beginning of a proximal taper portion to a tapered tip portion.
This is further supported by what in shown in Figure 1A.
The applicant’s remarks do not address either claim 11 or Figure 1A.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771